Citation Nr: 1751212	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  11-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee disability, as secondary to a right knee disorder.

2.  Entitlement to service connection for a back disorder, as secondary to a right knee disorder.

3.  Entitlement to service connection for a right hip disorder, as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard from February 1966 to March 1967, including a period of active duty for training (ACDUTRA) in July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claims for service connection for a right knee disorder, a left knee disability, a back disability, and a right hip condition based upon a determination that veteran status was not established for the period of ACDUTRA from July 9, 1966 to July 21, 1966.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2013.  A copy of the hearing transcript has been associated with the claims file.

The case was previously before the Board in January 2014, at which time, the Board remanded the case for additional development.  

In May 2017, the case returned to the Board at which time the issues of entitlement to Veteran status for the period of ACDUTRA service from July 9, 1966 to July 21, 1966 and entitlement to service connection for a right knee disorder were granted.  See May 2017 Board Decision; May 2017 Rating Decision (implementing the Board's decision awarding service connection for a right knee disability).  

The Board remanded the remaining claims of entitlement to service connection for a left knee disability, a back disorder, and a right hip disorder, all as secondary to the service-connected right knee disorder, to the Agency of Original Jurisdiction (AOJ) for additional development.  See May 2017 Board Decision.

Unfortunately, as will be discussed in detail below, that development was not completed.  Accordingly, the appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its May 2017 decision, the Board determined that VA examinations and opinions were warranted to determine the nature and etiology of the Veteran's claimed left knee disability, back disorder, and right hip disorder, all asserted to be secondary to his now-service-connected right knee disorder.  See May 2017 Board Decision.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (reflecting that VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim); 38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017); 38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (stating that establishing secondary service connection requires evidence showing that a current disability was caused or aggravated by a service-connected disability).


The Board additionally instructed that the Veteran be sent a letter requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims of entitlement to service connection for a left knee disability, a back disorder, and a right hip disorder, and providing authorized release forms (VA Form 21-4142) to request VA to obtain such evidence on his behalf, should he so desire.  See May 2017 Board Decision (noting that "the Veteran should be given another opportunity to identify any records of private medical treatment that he would like to submit or have VA obtain, especially since it appears that he has undergone significant private medical treatment for his claimed conditions").

Finally, the Board instructed the AOJ to readjudicate the claims on appeal and, if any benefit remained denied, to furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) before returning the file to the Board for further appellate consideration.

The available evidence of record does not reflect compliance with any of the Board's instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  

The Veteran was not provided VA orthopedic examinations addressing his claimed left knee disability, back disorder, and right hip disorder; a notification letter requesting private medical evidence was not provided; and the claims were not readjudicated in either a rating decision or an SSOC before the case was returned to the Board.  Therefore, remand is warranted to complete development requested by the Board in May 2017.

Accordingly, the case is REMANDED for the following action:


1.  Send a letter to the Veteran requesting that he identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims of entitlement to service connection for a left knee disability, a back disorder, and a right hip disorder.  He should be invited to submit this evidence himself or to request VA to obtain it on his behalf.  Authorized release forms (VA Form 21-4142) should be provided for this purpose. 

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the VBMS virtual file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

If attempts to obtain any records identified by the Veteran are not successful, he must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  After completion of the above development, schedule the Veteran for an appropriate VA compensation examination(s) to assist in determining the nature and etiology of the Veteran's claimed a left knee, back, and right hip disorders.  The entire claims file and a copy of this REMAND must be made available to the examiner(s) prior to the examination(s).  The examiner(s) must note in the examination report that the evidence in the claims file has been reviewed. 


The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-ray and/or MRI studies. 

After reviewing the file and examining the Veteran, the examiner(s) should diagnose and describe all current disorders of the left knee, back, and right hip found to be present.

As to EACH identified disorder of the left knee, back, and/or right hip, the examiner(s) must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder was either (a) caused by, or (b) aggravated by the now-service-connected right knee disability. 

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




